                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION


 ALEKSEJ GUBAREV,
 XBT HOLDING S.A., and
 WEBZILLA, INC.                                                      Case No.
   Plaintiffs,
                                                                0:17-cv-60426-UU
 v.

 BUZZFEED, INC. and
 BEN SMITH
   Defendants.


                          JOINT NOTICE OF AMENDED FILING


       Undersigned counsel hereby provide notice of filing of an Amended Joint Response to
Court’s Order of November 20, 2018 Relating to Sealed or Redacted Documents, filed herewith.
The original response, filed under seal with the Court as Docket No. 377, contained
typographical errors in rows 97 through 157 of the table – specifically, the docket numbers for
those rows stated “121” instead of the correct “212.” Those errors have been corrected in the
enclosed.




                                                1
Dated: December 10, 2018

Respectfully Submitted:
 /s/ Evan Fray-Witzer                          /s/ Katherine M. Bolger
 Evan Fray-Witzer (pro hac vice)               Katherine M. Bolger (pro hac vice)
 CIAMPA FRAY-WITZER, LLP                       Adam Lazier (pro hac vice)
 20 Park Plaza, Suite 505                      Nathan Siegel (pro hac vice)
 Boston, Massachusetts 02116                   Alison Schary (pro hac vice)
 Telephone: 617-426-0000                       Davis Wright Tremaine, LLP
 Facsimile: 617-423-4855                       1251 Avenue of the Americas, 21st Floor
 Evan@CFWLegal.com                             New York, New York 10020
                                               katebolger@dwt.com
 /s/ Valentin Gurvits                          adamlazier@dwt.com
 Valentin D. Gurvits (pro hac vice)            nathansiegel@dwt.com
 Matthew Shayefar (Fla. Bar No. 0126465)       alisonschary@dwt.com
 BOSTON LAW GROUP, PC
 825 Beacon Street, Suite 20                   /s/ Roy Black
 Newton Centre, Massachusetts 02459            Roy Black
 Telephone: 617-928-1804                       Jared Lopez
 Facsimile: 617-928-1802                       Black, Srebnick, Kornspan & Stumpf, P.A.
 vgurvits@bostonlawgroup.com                   201 South Biscayne Boulevard
 matt@bostonlawgroup.com                       Suite 1300
                                               Miami, Florida 33131
 /s/ Brady J. Cobb                             rblack@royblack.com
 Brady J. Cobb (Fla. Bar No. 031018)           jlopez@royblack.com
 Dylan Fulop (Fla. Bar No. 123809)
 COBB EDDY, PLLC                               Attorneys for Defendants
 1112 North Flagler Drive
 Fort Lauderdale, Florida 33304
 Telephone: 954-527-4111
 Facsimile: 954-900-5507
 bcobb@cobbeddy.com
 dfulop@cobbeddy.com

 Attorneys for Plaintiffs




                                           2
                                CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing was served electronically via
email on all counsel or parties of record on the service list below on December 10, 2018.
                                                     /s/ Matthew Shayefar
                                                     Matthew Shayefar

                                        SERVICE LIST

Katherine M. Bolger
Adam Lazier
Davis Wright Tremaine, LLC
1251 Avenue of the Americas, 21st Floor
New York, New York 10020
katebolger@dwt.com
adamlazier@dwt.com

Nathan Siegel
Alison Schary
Davis Wright Tremaine LLP
1919 Pennsylvania Avenue, Suite 800
Washington, DC 20006
nathansiegel@dwt.com
alisonschary@dwt.com

Roy Eric Black
Jared M. Lopez
Black Srebnick Kornspan & Stumpf
201 S Biscayne Boulevard, Suite 1300
Miami, Florida 33131
rblack@royblack.com
jlopez@royblack.com




                                                3
